                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NAUTILUS INSURANCE CO.
                                                                 CIVIL ACTION
                v.
                                                                 NOS. 18-1364, 18-1545

200 CHRISTIAN STREET PARTNERS, LLC
 et al.


                                                ORDER

        AND NOW, this 30th day of January , 2019, upon consideration of Nautilus

Insurance Co.'s Motions for Judgment on the Pleadings (No. 18-1364, ECF No. 18; No. 18-

1545, ECF No. 41), and all documents submitted in support thereof and in opposition thereto, it

is ORDERED that the Motions are DENIED. Nautilus has a duty to defend Defendants in the

underlying suits until it is clear that there is no longer a possibility of a product-related tort claim.

        IT IS SO ORDERED.



                                                        BY THE COURT:
